Appeal by the People from an order of the Supreme Court, Kings County (Marrero, J.), dated July 26, 2002, which, after a hearing, granted those branches of the defendant’s omnibus motion which were to controvert a search warrant and to suppress physical evidence.
Ordered that the order is reversed, on the law, and those branches of the motion which were to controvert the search warrant and to suppress physical evidence are denied (see People v Green, 10 AD3d 731 [2004] [decided herewith]). Ritter, J.P., H. Miller, S. Miller and Crane, JJ., concur.